UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                                No. 00-30192
                              Summary Calendar



                              CONNIE BRASSEAUX,

                                                      Plaintiff-Appellant,


                                    VERSUS


                       UNITED STATES OF AMERICA,

                                                       Defendant-Appellee.




           Appeal from the United States District Court
               For the Western District of Louisiana
                                (98-CV-2018)
                               October 4, 2000
Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Connie Brasseaux (“Brasseaux”) was seriously injured on or

about August 28, 1998, when the wave runner she was riding went

over the   Demopolis    Dam    on   the   Tombigbee   River   in   Demopolis,

Alabama.   Brasseaux filed suit on October 21, 1998, against the


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                      1
United States alleging, among other causes of action, that the

United States, through the Corps of Engineers, was negligent in not

placing and maintaining adequate warning signs to indicate the

location of the Sixth Crest Spillway.          The United States filed a

motion to dismiss, or in the alternative, motion for summary

judgment, based on the discretionary function exception to the

Federal Tort Claims Act as applied to the Suits in Admiralty Act.

The district court granted the motion to dismiss and judgment was

entered in favor of the United States.         Brasseaux timely appeals.

      We have carefully reviewed the briefs, the reply brief, the

record excerpts, and relevant portions of the record itself.               For

the   reasons   stated   by   the   district   court   in   his   ruling    on

defendant’s motion to dismiss filed September 15, 1999, we affirm

the decision of the district court to grant the motion to dismiss

of the United States.

                 AFFIRMED.




                                      2